El Juez Asociado Senior Audrey,
emitió la opinión del tribunal.
Alega la demandante en este pleito que tiene su hogar seguro (homestead) en cierta finca que describe en su de-manda, en la que solicita que el tribunal le reconozca un de-recho o condominio por la cantidad de $500 en el valor de dicha'finca o, en su defecto, que condene al demandado a pa-garle dicha suma por concepto de hogar seguro. De esa demanda se tomó anotación en el Registro de la Propiedad de Caguas de acuerdo con el artículo 91 del Código de En-juiciamiento Civil. Pidió el demandado de la corte que or-denase la cancelación de esa anotación de demanda pero la corte negó esa solicitud y contra esa resolución interpuso el demandado este recurso ele apelación, cuya desestimación solicita la apelada alegando que tal resolución no es apela-ble.
La resolución recurrida no es apelable de acuerdo con el No. 1 del artículo 295 del Código de Enjuiciamiento Civil, que concede apelación contra sentencia definitiva pronun-ciada en un pleito o procedimiento especial, porque no pone término al pleito, ya que no resuelve si la demandante tiene derecho a lo que solicita en su demanda, por lo que el pleito puede continuar hasta ser visto y resuelto por sus méritos.
Tampoco es procedente esta apelación de acuerdo con el No. 3 del citado artículo, que concede apelación contra reso-lución que niega la anulación de un embargo, porque no se trata de un embargo, que necesita la intervención de la corte, lo mismo que para anotar preventivamente la demanda de acuerdo con la Ley Hipotecaria, pues la anotación de una de-manda que autoriza el artículo 91 mencionado se practica en el registro de la propiedad con el aviso que la parte de-mandante da al registrador de la cuestión litigiosa. El caso de National City Bank of New York v. Corte, 47 D.P.R. 128, citado por el apelante, no tiene relación con el presente.

La presente apelación debe ser desestimada.